Citation Nr: 1740460	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune.  

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.  

4.  Entitlement to an initial rating in excess of 30 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953 and from May 1956 to April 1959, to include service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In July 2017, the Veteran testified during a Board hearing held at the VA Central Office before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence-a medical study addressing a possible causal link between PTSD and heart conditions-with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  The Board may properly consider such evidence.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Veteran's service treatment records from his first period of service (i.e. from January 1951 to December 1953) are unavailable as they are believed to have been destroyed in a July 1973 fire at the National Personnel Records Center Facility.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Heart Disability

The Veteran contends that the claimed heart disability is due to service, to specifically include "stress" from combat experience, see July 2017 Hearing Tr. at 8, and exposure to "several [sic] gases and exhaust from constant bombing [and] mortars" during service, see September 2012 Substantive Appeal (via VA Form 9).  Alternatively, he has argued that he has a heart disability that was caused or aggravated by service-connected PTSD.  See July 2017 Hearing Tr. at 9.  

The available military service personnel records establish that the Veteran was assigned to a unit that participated in combat campaigns in Korea.  See Form DD-214; Unit Citation and Campaign Participation.  The Board observes that, based on such evidence indicating combat service, the RO granted service connection for PTSD in the November 2009 rating decision. 

The available service treatment records, to include May 1956 enlistment examination and April 1959 separation examination reports from the Veteran's second period of service, are negative for complaints or treatments referable to the heart.  

Post-service treatment records document a diagnosis of coronary artery disease, status post coronary artery bypass grafting procedure.  See February 2009 VA treatment note.  To this date, the Veteran has not yet undergone a VA examination for his claimed heart disability.  Given his current diagnosis of a heart condition and his competent reports as to the onset and continuity of the claimed disability, and given that there is no medical opinion addressing whether a heart disability was caused or aggravated by service-connected PTSD, a VA examination is necessary to address all theories of entitlement raised by the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should also comment on the medical study addressing a possible causal link between PTSD and heart conditions, submitted by the Veteran's representative in July 2017. 

Colon and Prostate Cancer 

The Veteran contends that his colon cancer and prostate cancer are due to service, to include exposure to contaminated water at Camp Lejeune, see July 2017 Hearing Tr. at 22-23 (containing the Veteran's testimony that he served at Camp Lejeune "8 or 9 months" during his second period of service), and exposure to "several gases [sic] and exhausts from constant bombing [and] mortars" during his service in Korea, see September 2012 Substantive Appeal.  The available service records do not document service in Camp Lejeune, but they indicate that the Veteran had combat experience while stationed in Korea, as noted above.  

While the Veteran's May 1956 enlistment and April 1959 separation examination reports contain normal findings referable to the colon and prostate, a June 1956 
in-service hospital record indicates that the Veteran complained of "burning in the epigastrium of three weeks duration" supporting an impression of 'active duodenal ulcer,' potentially relevant to the service connection claim for colon cancer. 

Post-service treatment records document treatments for and diagnoses of colon and prostate cancer.  See January 2007 private treatment record (documenting prostate cancer diagnosis); February 2009 VA treatment note (showing diagnosis of prostate cancer and colon cancer). 

As yet, the Veteran has not been provided a VA examination for the claimed colon cancer and prostate cancer.  Given his reports as to the onset and continuity of the claimed disabilities, of which he is competent to assert, a VA examination is necessary to determine whether the claimed colon cancer and prostate cancer were due to his service.  McLendon,  20 Vet. App. at 79. 

Further, it appears that there have been no attempts to verify the claimed service at Camp Lejeune.  Under the recently amended law, the claimed disabilities (colon and prostate cancer) are not presumptive disabilities from exposure to contaminated water at Camp Lejeune.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. § 3.307 (a)(7)(iii)).  Nevertheless, as verified exposure to contaminated water at Camp Lejeune could potentially have a direct bearing on the outcome of these claims on appeal, and given that the complete service treatment records are unavailable, a remand is appropriate to verify the reported service at Camp Lejeune.   

PTSD 

The Veteran was last afforded a VA examination for PTSD in November 2009.  His July 2017 hearing testimony indicates that his condition may have worsened.  At the hearing, the Veteran and his spouse testified that his PTSD symptoms were "worse" since the November 2009 examination given his increased suicidal ideation, memory problems, and anger.  See July 2017 Hearing Tr. at 26, 28-30.  A remand is required in order to afford the Veteran a contemporaneous VA examination to determine his current level of impairment with regard to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Outstanding Records

Finally, the record indicates that there may be outstanding clinical records pertinent to the pending claims.  In a March 2009 authorization to consent to release information to VA, the Veteran identified private treatment records pertinent to "[a]ll" claims from Dr. K.B. located in Bowie, Maryland.   Further, the Veteran has submitted an authorization form to obtain records from Dr. M.T., also located in Bowie, Maryland, who provided treatment for a heart condition.  As the claims file currently does not contain the referenced private treatment records, while on remand, the AOJ should attempt to obtain these records.

In addition, as noted above, the available service treatment records reflect in-service hospital treatment from Pennsylvania Hospital for burning in the epigastrium during the Veteran's second period of service.   Given the need to remand for additional development, the AOJ should attempt to search for any in-service hospital records from Pennsylvania Hospital during the Veteran's second period of service. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the Veteran's reported service at Camp Lejeune during his second period of service (i.e. from May 1956 to April 1959).  All requests and responses received should be associated with the claims file.  A memorandum documenting the AOJ's determination regarding the reported exposure to contaminated water while serving at Camp Lejeune should also be associated with the claims file.

2.  Contact any appropriate source to obtain any in-patient or hospital records from Pennsylvania Hospital during the Veteran's second period of service (i.e. from May 1956 to April 1959).  All reasonable attempts should be made to obtain such records.  If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159 (e).  

3.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include treatment records Dr. K.B. and Dr. M.T. located in Bowie, Maryland.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained

4.  After obtaining all outstanding records, afford the Veteran an appropriate VA examination to determine whether there is a relationship between the claimed heart disability and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current heart disabilities present since the claim (i.e. since January 2009), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability had its onset in or is otherwise related to his service, to include competently reported exposure to "several [sic] gases and exhausts from constant bombing [and] mortars" during combat in Korea.  

(C) For each diagnosis, the examiner should also opine as to whether the disability was caused OR aggravated (beyond natural progression) by service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

In offering the above nexus opinion on a secondary basis, the examiner should specifically comment on the medical study addressing a possible causal link between PTSD and heart conditions, submitted by the Veteran in July 2017. 

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Afford the Veteran appropriate VA examinations to determine whether the claimed colon cancer and prostate cancer are related to his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should confirm current diagnoses of colon cancer and prostate cancer (i.e. since January 2009).  

(B)  The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or more probability) that the Veteran's colon cancer and/or prostate cancer is related to the Veteran's military service, to include as due to exposure to contaminated water at Camp Lejeune (if verified on remand); and exposure to competently reported exposure to "several gases and exhausts from constant bombing [and] mortars" during combat in Korea.  

In offering the requested opinions, the examiner should consider the June 1956 service hospital record revealing that the Veteran complained of "burning in the epigastrium of three weeks duration" supporting an impression of 'active duodenal ulcer.' 

The examiner should consider all evidence of record, including lay statements and medical records.  

A complete rationale should be given for all opinions and conclusions expressed.  

6.  Schedule an appropriate VA examination by a VA psychiatrist or psychologist to determine the current nature and severity of the Veteran's service-connected PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life. 

All opinions expressed must be accompanied by supporting rationale.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




